Title: Proclamation on the Embargo, 19 April 1808
From: Jefferson, Thomas,Madison, James
To: 


                  
                  
                  By the President of the United States,
                  A Proclamation
                  whereas information has been recieved that sundry persons are combined or combining & confederating together on lake Champlain & the country thereto adjacent for the purposes of forming insurrections against the authority of the laws of the US. for opposing the same & obstructing their execution, and that such combinations are too powerful to be suppressed by the ordinary course of judicial proceedings, or by the powers vested in the Marshals by the laws of the US.
                  Now therefore to the end that the authority of the laws may be maintained, & that those concerned directly or indirectly in any insurrection or combination against the same may be duly warned, I have issued this my Proclamation, hereby commanding such insurgents and all concerned in such combinations, instantly & without delay to disperse & retire peacably to their respective abodes: and I do hereby further require & command all officers having authority civil or military, and all other persons civil or military who shall be found within the vicinage of such insurrections or combinations, to be aiding and assisting by all the means in their power by force of arms or otherwise to quell & subdue such insurrections or combinations, to seize upon all those therein concerned who shall not instantly and without delay disperse & retire to their respective abodes, and to deliver them over to the civil authority of the place to be proceeded against according to law.
                  In testimony whereof I have caused the seal of the US. to be affixed to these presents, and signed the same with my hand. Given at the City of Washn. the 19th. day of April. 1808. and in the year of the sovereignty & independance of the US. the 32d.
                  
                     (signed) Th: Jefferson,
                     By the President
                     (signed) James Madison, Secy of State
                  
               